Detailed Office Action
The communication dated 10/25/2019 has been entered and fully considered.
Claims 1-7 have been canceled.  Claims 8-14 are new and pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 14, the applicant claims “refining”.  The word refining typically refers to a mechanical treatment of grinding/beat fibers.  A second use of “refining” is a chemical process of cold alkali (caustic) extraction or hot alkali (caustic) extraction which are treatment performed on pulps to remove hemicelluloses {the word “extraction” can be replaced by the word “refining”}.  The applicant should clarify which type of refining is being referred to.  For the purpose of examination, the Examiner interprets “refining” as a cold/hot alkali refining treatment.  The applicant should additionally explain any other chemical treatments that fall under the term “refining” in addition to cold/hot caustic extraction/refining.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0237619 WEILACH et al., hereinafter WEILACH, in view of U.S. 2017/0145119 SAXELL et al., hereinafter SAXELL.

WEILACH discloses that the treated cotton waste is then used to make regenerated viscose fibers [abstract].  WEILACH does not disclose carbamation of the treated cellulose fibers to form cellulose carbamate.
SAXELL discloses that the derivatization step of cellulose carbamate is similar to viscose technology [0005].
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute viscose production with cellulose carbamate production.  The person of ordinary skill in the art would be motivated to do so to have a more environmentally friendly product [0005], a more stable intermediate product that can be stored long periods of time [0005].  The person of ordinary skill in the art would expect success as both viscose and carbamate process use cellulose as a starting material and the WEILACH process works on cellulose.  Further, the WEILACH process can be used for other regenerative cellulose process like lyocell [abstract, 0035].  
As for claim 9, WEILACH discloses an acidic treatment following the alkali treatment [0090].
As for claim 10, WEILACH discloses an alkali treatment, acidic treatment, ozone treatment and peroxide treatment [0090].
As for claim 11, WEILACH discloses treatment denim [0090].  Denim fabric is a dry product and would have solids above 40%.

As for claim 14, WEILACH discloses alkaline extraction, with ozone and peroxide treatment [0090].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748